DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on April 3rd, 2020. Claims 1-26 are cancelled and new claims 27-46 are added. Claims 27-46 are currently pending. The Information Disclosure Statement (IDS) filed on July 14th, 2020 has been acknowledged.

Priority
The following claims below for the current application 16/740,957 are not supported by the either the parent applications 13/677,110 or the provisional application 61/559879, 16/563277, and 61/563963 that has a respective filing data of November 15th, 23rd, and 28th, 2011. However, the parent application 14/824,530 that has filing date of September 1st, 2015 is the earliest priority date for the claimed invention for the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably The claims were amended to include the following limitations: 
	Independent Claim(s) 37: 
“and scoring, by a scoring engine configured to access a machine learning model generated using network data, one or more edges of the device graph connecting the one or more devices, wherein the act of scoring at least one of the one or more edges is determined based upon the network data”
	Dependent claims 32-36:
“scoring engine is configured to access a machine learning model generated using the network data, wherein the machine learning model is constructed to remove common activity based on identifying correlations between connected devices …”
Applicants’ original published disclosure suggests at [0054], “the system trains a scoring engine based on sighting information collected for one or more devices. At block 403, the system may create attribution matrices. At block 404, the system creates score mappings which may be used to produce scores based on received data. After training is performed, the system may receive behavior data for one or more users at block 405. At block 406, the system may create a feature vector using the attribution matrices determined within the training process” 
Thus the disclosure, however, never suggests how the method is scoring, by a scoring engine configured to access a machine learning model generated using network data, one or more edges of the device graph connecting the one or more devices, wherein the act of scoring at least one of the one or more edges is determined based upon the network data or how the scoring engine accesses a machine learning model using network data to remove common activity is 
	When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.. See MPEP § 2161.01(I).
Therefore the claims are rejected under 112 1st paragraph as failing to comply with the written description requirement as applicant is only entitled to claim the invention the Applicant possessed and disclosed at the time of invention. Hence, claim 37 and its dependent claims 38-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner interprets the claim 40 dependent of claim 39 for the purposes of examining.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 27-36 is/are drawn to system (i.e., a manufacture) and claim(s) 37-46 is/are drawn to method (i.e., a process). As such, claims 27-46 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Claim 27: A system comprising: a memory; at least one processor operatively connected to the memory; 
a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; 
and a scoring engine, executed by the at least one processor, adapted to score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data; 
and wherein the at least one processor is configured to select and communicate digital content to one or more devices based at least in part on the scoring of the one or more edges of the device graph.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	The claimed invention is directed to a database to store network data (i.e. data identifying a user access to a website, application, etc.), scoring each connection edges based upon network data to select and communicate a digital content (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 27 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 37 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) recite the additional elements/limitations of:
a memory; at least one processor operatively connected to the memory; 
a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; 
and a scoring engine, executed by the at least one processor, adapted to score … one or more edges is determined based upon the network data; 
and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27)
“A method, comprising: 
maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; 
storing network data relating to the one or more devices …; 
and scoring … one or more edges of the device graph connecting the one or more devices …” (Claim 37)
The requirement to execute the claimed steps/functions using “A system comprising: a memory; at least one processor operatively connected to the memory; a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and a scoring engine, executed by the at least one processor, adapted to score … one or more edges is determined based upon the network data; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …; and scoring … one or more edges of the device graph connecting the one or more devices …” (Claim 37), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A system comprising: a memory; at least one processor operatively connected to the memory; a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and a scoring engine, executed by the at least one processor, adapted to score … one or more edges is determined based upon the network data; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …; and scoring … one or more edges of the device graph connecting the one or more devices …” (Claim 37), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., store and maintain a database of network data, scoring the edges of device graph to select and communicate a digital content based on score). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined “an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, MPEP 2106.05(h)).
	The recited additional element(s) of “a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …” (Claim 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because database to store network data (i.e. data identifying a user access to a website, application, etc.), scoring each connection edges based upon network data to select and communicate a digital content would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 28-36 and 38-46 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using ““A system comprising: a memory; at least one processor operatively connected to the memory; a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and a scoring engine, executed by the at least one processor, adapted to score … one or more edges is determined based upon the network data; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …; and scoring … one or more edges of the device graph connecting the one or more devices …” (Claim 37), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
A system comprising: a memory; at least one processor operatively connected to the memory; a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and a scoring engine, executed by the at least one processor, adapted to score … one or more edges is determined based upon the network data; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …; and scoring … one or more edges of the device graph connecting the one or more devices …” (Claim 37), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “a database, loaded in the memory, adapted to store network data relating to one or more devices connected in a device graph; and wherein the at least one processor is configured to select and communicate digital content to one or more devices …” (Claim 27) and “A method, comprising: maintaining, in a memory of a computer system, a device graph including a representation of a plurality of devices connected by one or more edges; storing network data relating to the one or more devices …” (Claim 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. maintaining Versata Dev. Group, Inc.), select and communicate a digital content is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0048-0049] acknowledges that “users 102 may operate one or more PCs, mobile devices, or other computing device that accesses a communication network (e.g., the Internet). Such devices may have one or more applications (e.g., applications 104) that communicate with one or more systems within a distributed system 100. Such applications may include, for example, a browser application, another type of application that communicates with one or more systems, or any other application that can collect behavior (e.g. behavior 105) of the user … System 101 may include one or more processing engines including, but not limited to, scoring engine 106 that is capable of determining a similarity score for particular users. System 101 may also include a storage entity 109 on which data may be stored associated with system 101. For instance, system 101 may create and maintain a device graph 107 that identifies, based on collective behavior information, access patterns between devices, users, and other entities. Storage 109 may also include segmentation information 108 which identifies particular collections of devices, users and other entities that are recognized from system 101 as being 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The dependent claims 28-36 and 38-46 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-35, 37-44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20160182657 by Mukherjee et al. in view of U.S Pub. 20150142767 by Wu et al.
Regarding claims 27 and 37, Mukherjee discloses, system comprising: a memory; at least one processor operatively connected to the memory (“The apparatus includes a memory and a processor. The memory stores behavioral features and at least one of a hardware identification (ID) and device signature features associated with a first event occurring at the first device, and behavioral features and at least one of a hardware ID and device signature features associated with a second event occurring at the second device. The processor is connected to the memory and includes a log parser, a persistent device identifier, a feature score determiner, an  
a database, loaded in the memory, adapted to store network data (i.e. under BRI, Examiner interprets network data associated to tracking components that captures user activities across network) (“An event is an action performed by a user on various websites or in mobile applications (apps). The event is also referred to as a user activity. Examples of events include, but are not limited to, sharing through a tracking component such as a widget, a button, a social optimizing pixel, a retargeting pixel, a hypertext, a HyperText Markup Language (HTML) tag, and a link, viewing a web page, clicking a web link, visiting a web page, searching for a keyword, navigating within an app, etc. The actions could be either social, where the user shares a Universal Resource Link (URL) to social networks or clicks back to the URL from a social network, or non-social such as a regular page view or landing on the URL through search engines…”) (0029-0030) relating to one or more devices connected in a device graph (“The user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score, and generating a user ID associated with the first and second devices based on the connection there between, thereby associating the first and second devices with the user, wherein the user ID is stored in the memory”) (0014-0015, 0063);
and a scoring engine, executed by the at least one processor (“an occurrence score determiner 214, a feature score determiner 216, a household_IP determiner 218, a device matcher 220, a user-identification (ID) generator 222, and a metrics calculator 224”) (0036, 0038-0040), adapted to score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data (the underlined limitation is taught by Wu below);
and wherein the at least one processor is configured to select and communicate digital content to one or more devices based at least in part on the scoring of the one or more edges of the device graph (“the advertisers leverage the fact that a unique user ID is associated with multiple devices and provide the relevant advertisements on all the multiple devices associated with the user ID”) (0073).
Mukherjee doesn’t specifically disclose, score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data, however Wu discloses, and a scoring engine, executed by the at least one processor, adapted to score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data (i.e. under BRI, Examiner interprets scoring of each edges based on user interaction i.e. network data associated to assigning weight to each edge in the interaction graph which is determined from scoring factor based on type of interaction via their client device 114) (“The system assigns a weight to each edge in the interaction graph (304). The weight of each edge is determined from at least a scoring factor for each type of interaction associated with the edge and the number of interactions of that type. In some implementations, the weight of the edge is further determined from any subscriptions associated with the edge and the number of subscriptions. In some implementations, the weight of each edge is further determined from the age of each interaction or subscription”) (0044, 0033-0039, Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing network data, selecting and communicating  Mukherjee, score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data, as taught by Wu for the purpose to measure of affinity is how "robustly" connected two users are, that is, how many independent paths connect the users in the social network.
	Further Claim 37 additional limitation is taught by,
Mukherjee discloses, and scoring, by a scoring engine configured to access a machine learning model generated using network data (“The weights can be set manually or by learning from the data. The similarity score is a value between 0 and 1 and is stored in the memory 204. The memory 204 also stores a similarity threshold value that determines whether a match has occurred or not. When the similarity score is greater than or equal to the similarity threshold value, the device matcher 220 matches the desktop web device signature to the device signature of the matched mobile app device to mobile web device pair or an unmatched hardware mobile device ID or an unmatched mobile web device signature”) (0060), 
Mukherjee doesn’t specifically disclose, score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data, however Wu discloses, one or more edges of the device graph connecting the one or more devices, wherein the act of scoring at least one of the one or more edges is determined based upon the network data (i.e. under BRI, Examiner interprets scoring of each edges based on user interaction i.e. network data associated to assigning weight to each edge in the interaction graph which is determined from scoring factor based on type of interaction via their client device 114) (“The system assigns a weight to each edge in the interaction graph (304). The weight of each edge is determined from at least a scoring 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing network data, selecting and communicating digital content to one or more device, as disclosed by Mukherjee, score one or more edges of the device graph connecting the one or more devices wherein the score of at least one of the one or more edges is determined based upon the network data, as taught by Wu for the purpose to measure of affinity is how "robustly" connected two users are, that is, how many independent paths connect the users in the social network.

Regarding claims 28 and 38, Mukherjee discloses, wherein the network data includes at least one portion of data identifying a device access to a website and/or at least one portion of data identifying a device access to an application program (i.e. under BRI, Examiner interprets access to a website as user accessing social network sites for any interaction) (“An event is an action performed by a user on various websites or in mobile applications (apps)…” and “Behavioral features include attributes associated with an event that occurs at a device. The behavioral features may be one or more of, but not limited to, domains (e.g. com, info, net, edu, org, and country code top-level domains), social channels (e.g. Facebook™, Twitter™, LinkedIn™, etc.), time of the day, day of the week, categories of a web page (e.g. news, entertainment, music, education, etc.), keywords, location, and IP address. The aforementioned features are extracted from desktop and mobile web devices. Examples of behavioral features associated with mobile  and 0033-0034).

Regarding claims 29, Mukherjee discloses, wherein the network data includes data collected during a period of time (“the counts of various domains the laptop 124 visits are aggregated over a period of time. Next, the feature score determiner 216 computes a score corresponding to the feature value”) (0038).

Regarding claims 30 and 40, Mukherjee discloses, wherein the period of time comprises seven days (“The day of the week features are from one to seven for the seven days of the week. From the feature value map, it is observed that the device visits the domains kollegekidd.com and mentalfloss.com the most. The device visits the category of arts and entertainment and in particular music under art and entertainment quite often. Further, the device is active more on day 4 (Wednesday) and day 7 (Saturday) than the other days of the week”) (0043).

Regarding claims 31 and 42, Mukherjee discloses, wherein the scoring engine is trained at least in part by comparing raw scores for pairs of connected devices in the device graph and/or raw scores for pairs of unconnected devices in the device graph (i.e. Examiner interprets raw scores associated with feature score determiner and non-household IP address to pairs of unconnected devices that are observed for period of time to determine if they are common devices within a household) (“A non-household IP is an IP address that and “the feature score determiner 216 generates first and second sets of scores associated with the behavioral features associated with the first and second events, respectively. At operation S610, the occurrence score determiner 214 computes an occurrence score associated with at least one of the first and second device signatures and at least one of the hardware mobile device IDs associated with the first and second events based on the IP addresses of the first and second devices”) (0055 and 0071).

Regarding claims 32, Mukherjee discloses, wherein the scoring engine is configured to access a machine learning model generated using the network data, wherein the machine learning model is constructed to remove common activity based on identifying correlations between connected devices (i.e. under BRI, Examiner interprets non-household IP is visited by to determine if they are matched to household IP over a period time to remove common activity for that particular non-household IP) (“A non-household IP is an IP address that is visited by more than the first predetermined number of hardware mobile device IDs and more than the second predetermined number of desktop or mobile web device signatures over a predetermined number of days. In an exemplary embodiment, a household IP address is an IP address that is visited by at most 5 hardware mobile device IDs and at most 50 desktop or mobile web device signatures over a 60 day window … matching within each household IP is performed and then in 

Regarding claims 33, Mukherjee discloses, wherein the machine learning model is constructed at least in part by adapting the scoring engine based on a grouping of neighboring devices (i.e. under BRI, Examiner interprets grouping of neighboring devices is associated with pairing the devices by identifying the common IP addresses) (“The occurrence score determiner 214 calculates an occurrence score (hereinafter referred to as “cross-IP score”). The cross-IP score is calculated between a desktop or a mobile web device type and a mobile app device type. A Bayesian formulation method is used to find the likelihood that a pair of desktop/mobile web device signature and a hardware mobile device ID (IDFA, Android ID) are related. The pair is identified by their presence in at least one common IP.”) (0049, 0009).

Regarding claims 34, Mukherjee discloses, wherein generating a group of neighboring devices comprises generating the group based at least in part on one or more IP addresses (i.e. under BRI, Examiner interprets grouping of neighboring devices is associated with pairing the devices by identifying the common IP addresses) (“The occurrence score determiner 214 calculates an occurrence score (hereinafter referred to as “cross-IP score”). The cross-IP score is calculated between a desktop or a mobile web device type and a mobile app device type. A Bayesian formulation method is used to find the likelihood that a pair of desktop/mobile web device signature and a hardware mobile device ID (IDFA, Android ID) are related. The pair is identified by their presence in at least one common IP.”) (0049, 0073).

Regarding claims 35 and 45, Mukherjee discloses, wherein the scoring engine is configured to access a machine learning model generated using the network data, and wherein the machine learning model is further constructed at least in part by determining a correlation between connected nodes within the device graph based on the at least one portion of the network data (“After device signatures corresponding to the devices in the network have been generated and stored in the memory 204, the log parser 210 extracts behavioral features associated with a device and an event from the memory 204. In an exemplary embodiment, the log parser 210 extracts all the behavioural features associated with the device and the event. In an alternate exemplary embodiment, the log parser 210 extracts one or more behavioural features associated with the device and the event. In the aforementioned example, feature values of the corresponding behavioral features associated with the laptop 124 are extracted and aggregated over time. For example, the counts of various domains the laptop 124 visits are aggregated over a period of time. Next, the feature score determiner 216 computes a score corresponding to the feature value. The behavioral features include: …”) (0038, 0049).

Regarding claims 39, Mukherjee discloses, further comprising analyzing data collected within a time window (“the counts of various domains the laptop 124 visits are aggregated over a period of time. Next, the feature score determiner 216 computes a score corresponding to the feature value”) (0038, 0043) to determine connections between devices (“The user-ID generator generates a device graph for representing a connection between at least one of the first and second device signatures and the hardware IDs associated with the first and second events based on the matching score, and generating a user ID associated with the first and second devices based on the connection therebetween, thereby associating the first and second devices with the user, wherein the user ID is stored in the memory”) (0014-0015, 0063).

Regarding claims 41, Mukherjee discloses, further comprising an act of training (“The weights w1, w2, w3, w4 for each feature are manually set or learned from the data”) (0059) the scoring engine by using at least one portion of the network data (i.e. under BRI, Examiner interprets access to a website as user accessing social network sites for any interaction) (“An event is an action performed by a user on various websites or in mobile applications (apps)…” and “Behavioral features include attributes associated with an event that occurs at a device. The behavioral features may be one or more of, but not limited to, domains (e.g. com, info, net, edu, org, and country code top-level domains), social channels (e.g. Facebook™, Twitter™, LinkedIn™, etc.), time of the day, day of the week, categories of a web page (e.g. news, entertainment, music, education, etc.), keywords, location, and IP address. The aforementioned features are extracted from desktop and mobile web devices. Examples of behavioral features associated with mobile app devices are apps, app categories, make and model of the mobile app device, time of the day, day of the week, location, and IP address … The user A uses the smartphone 108 for personal use to access applications such as Whatsapp™ and Facebook™. Thus, the user A has varied activities across the personal computer 104, the tablet 106, the smartphone 108, and the laptop 110. In such a scenario, based on the behavioral features and activities, it is difficult to identify that the aforementioned devices are used by the same user”) (0029-0030 and 0033-0034).

Regarding claims 43, Mukherjee discloses, further comprising generating a group of neighboring devices and adapting the scoring engine based on the group of neighboring devices (i.e. under BRI, Examiner interprets grouping of neighboring devices is associated with pairing the devices by identifying the common IP addresses) (“The occurrence score determiner 214 calculates an occurrence score (hereinafter referred to as “cross-IP score”). The cross-IP score is calculated between a desktop or a mobile web device type and a mobile app device type. A Bayesian formulation method is used to find the likelihood that a pair of desktop/mobile web device signature and a hardware mobile device ID (IDFA, Android ID) are related. The pair is identified by their presence in at least one common IP.”) (0049, 0009).

Regarding claims 44, Mukherjee discloses, wherein generating a group of neighboring devices comprises generating the group based at least in part on one or more IP addresses (i.e. under BRI, Examiner interprets grouping of neighboring devices is associated with pairing the devices by identifying the common IP addresses) (“The occurrence score determiner 214 calculates an occurrence score (hereinafter referred to as “cross-IP score”). The cross-IP score is calculated between a desktop or a mobile web device type and a mobile app device type. A Bayesian formulation method is used to find the likelihood that a pair of desktop/mobile web device signature and a hardware mobile device ID (IDFA, Android ID) are related. The pair is identified by their presence in at least one common IP.”) (0049, 0073).

Claims 36 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20160182657 by Mukherjee et al. in view of U.S Pub. 20150142767 by Wu et al. in further view of U.S Pub. 20110119267 by Forman et al.
Regarding claims 36 and 46, Mukherjee specifically doesn’t disclose, grouping similar sighting data, however Forman discloses, wherein the scoring engine is configured to access a machine learning model generated using the network data, and wherein the machine learning model is further constructed at least in part by reducing a volume of network data (“Webpages belonging to the same Website may be grouped into different clusters, depending on the searches that are detected at each Webpage”) (0040).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing network data, selecting and communicating digital content to one or more device, as disclosed by Mukherjee, grouping similar sighting data, as taught by Forman for the purpose to allow a business to better position itself within the online marketplace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. 8880097 (“Xu”); U.S. Pub. 20150106198 (“Miller”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.